                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

ACT, INC.,                                  )
                                            )
             Plaintiff & Counter-Defendant, )
                                            )
v.                                          )                  No. 3:18-CV-186-TRM-HBG
                                            )
WORLDWIDE INTERACTIVE NETWORK, )
INC. and TERESA CHASTEEN,                   )
                                            )
            Defendants & Counter-Claimant. )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff and Counter-Defendant’s Motion For Leave to Depose

Defendant Teresa Chasteen Regarding Antitrust And Personal Liability Issues [Doc. 239]. The

Defendants and Counter-Claimants have filed a Response In Opposition [Doc. 257].

       Based on the filings of the parties, and the entire record in this case, the Court finds that

the said Motion [Doc. 239] is well-taken, and it is GRANTED. Without unnecessary delay, the

parties shall agree upon a date for Teresa Chasteen to give a deposition on the subject matter of

the antitrust claims and the personal liability/alter ego issues. The deposition shall be completed

in a single seven-hour deposition, at the location agreed upon by the parties. If the parties can not

agree on a location, or any other term or condition of the deposition, they shall initiate a conference

call with the undersigned.

       IT IS SO ORDERED.
                                               ENTER:


                                               United States Magistrate Judge
